Exhibit 10.1 – Severance Agreement Between The First of Long Island Corporation
and J. William
Johnson Dated May 25, 2005    

SEVERANCE AGREEMENT

                AGREEMENT dated May 25, 2005 between THE FIRST OF LONG ISLAND
CORPORATION (the “Corporation”) and J. WILLIAM JOHNSON (“Officer”).

                WHEREAS, the Corporation, as employer, and Officer, as employee,
are parties to a certain letter employment agreement dated January 31, 1996, as
amended (the “Employment Contract”); and

                WHEREAS, the term of the Employment Contract expires on December
31, 2007; and

                WHEREAS, Officer desires to resign his employment under the
Employment Contract and to retire from active service as an employee and
director of the Corporation and its subsidiary, The First National Bank of Long
Island (the “Bank”) on the terms and conditions set forth herein; and

                WHEREAS, the Corporation is willing to accept such resignation
on such terms and conditions;

                NOW, THEREFORE, in consideration of the mutual promises
contained herein and other good and valuable consideration, receipt of which is
hereby acknowledged by each party, the parties do hereby agree as follows:

      1.             Resignation and Retirement; Acceptance by Corporation.    
 
                1.1           Effective immediately, Officer hereby resigns as
employee, officer and director of the Corporation and of the Bank.
Simultaneously with the execution of this Agreement, Officer shall execute and
deliver written letters of resignation to the boards of directors of the
Corporation, the Bank and each of the direct and indirect subsidiaries of the
Bank which he currently serves as director or officer.
  
  
 
                1.2           The Corporation hereby accepts such resignations
and acknowledges that such resignations constitute retirement by Officer under
the Stock Option and Appreciation Rights Plan of the Corporation and for all
other purposes.

 

  2.             Payment to Officer      
                2.1           The Corporation shall pay, or cause the Bank to
pay, the sum of Five Hundred Seventy Four Thousand Five Hundred and 00/100
Dollars ($574,500.00) to Officer by check of the Corporation, or by official
check of the Bank, payable to the order of Officer, which check shall be
delivered to Officer simultaneously with the execution of this Agreement.




2

--------------------------------------------------------------------------------




 

  3.             Cancellation and Termination of Employment Contract.    
                3.1           The Employment Contract is hereby cancelled and
terminated effective as of the date hereof, and neither party shall have any
further rights or obligations thereunder. Without limiting the generality of the
foregoing, Officer shall have no further right to any compensation or other
benefits provided for under the Employment Contract, except for family medical
and dental coverage, which shall be continued at no cost to Officer until May
31, 2006 and which shall be no less favorable to Officer than the coverage
currently provided.

 

                4.            Representations by the Parties.

 

 
                4.1           Officer represents that he has consulted with and
been represented by his personal attorney in connection with the negotiation and
execution of this Agreement.
   
                4.2           The Corporation represents that the execution of
this Agreement has been duly authorized by its Board of Directors and is
enforceable against the Corporation.
    5.             Press Release; Form 8-K.    
                5.1           Officer hereby approves the attached press
release, which the Corporation agrees to issue.
 
 
                5.2           The parties acknowledge that the Form 8-K annexed
hereto is an accurate statement of the material facts relating to this
Agreement, and the Corporation agrees to file such form in a timely manner.
    6.             Plan Entitlements; SERP; Options.    
                6.1           Nothing contained herein shall be interpreted to
deprive Officer of benefits earned through the date hereof under any retirement
plan maintained by the Corporation or the Bank in which Officer is a
participant.
 
 
                6.2           Upon request of Officer, the Corporation shall
promptly cause all securities in his pension and 401–K/profit sharing accounts
under the Supplemental Executive Retirement Program (“SERP”) maintained by the
Bank to be sold and shall deliver to Officer checks of the Corporation or the
Bank representing the cash balances remaining in such accounts after clearance
of such trades. Additional amounts to which Officer shall be entitled under the
terms of the SERP, if any, shall be paid to Officer promptly after such amounts
are determined.




3

--------------------------------------------------------------------------------




 
                6.3           The Corporation shall and, to the extent
necessary, the Corporation shall cause each of its affiliates and subsidiaries
to, cooperate with Officer in the exercise of any stock options granted to him
by the Corporation which he may, from time to time, seek to exercise, pursuant
to the applicable provisions of the Stock Option and Appreciation Rights Plan
and the pertinent stock option agreements issued thereunder, and such
cooperation shall include, but not be limited to, the facilitation of the
exercise of such options on a “cashless basis” (i.e., the purchase and sale of
stock underlying such options on a concurrent or simultaneous basis).
 
 
7.             Indemnification; Insurance.
 
 
                7.1           Neither the Corporation, the Bank, nor any
director, officer or affiliate shall take any action to deprive Officer of the
benefits of the indemnification provided to directors and officers under the
by-laws of the Corporation and the Articles of Association of the Bank, and the
Corporation shall take all action necessary to insure that such indemnification
continues in favor of Officer pursuant to the terms hereof.
 
 
                7.2           Officer shall continue to be provided indefinitely
with coverage, under the Directors & Officers liability insurance policy as
maintained by the Corporation from time to time, for events which occurred from
the inception of the coverage period of such policy through the date hereof, in
accordance with and subject to the terms and conditions thereof. The scope and
amount of such coverage shall be no less favorable than that provided to other
directors and officers insured under such policy.
 
 
8.             Legal Fees.
 
 
                8.1           The prevailing party in any action or proceeding
arising out of a breach or claimed breach of this Agreement shall be entitled to
recover reasonable attorneys fees and expenses incurred in connection therewith.
 
 
9.             Miscellaneous.
 
 
                9.1           Officer shall be entitled to all discounts on
products and services which are from time to time provided by the Bank generally
to all retirees, as well as all other perquisites including, but not limited to,
pension benefit enhancements that may hereafter be provided to retirees
generally.
 
 
                9.2           The Corporation shall, upon request of Officer (to
be made on or about June 8, 2005) cause title to the 1999 BMW automobile,
heretofore provided to Officer for his use, to be transferred to Officer without
further consideration. Officer shall pay all costs in connection with the
registration of such vehicle, except for any sales tax due, which shall be paid
by the Bank. Officer may




4

--------------------------------------------------------------------------------




 
continue to use said vehicle for the interim period, and the Corporation shall
cause the existing insurance to be maintained in connection with the vehicle
during such period. The Bank shall issue the appropriate IRS tax reporting form
for the market value of the automobile, as reported by a reputable pricing
service and Officer shall be responsible for all income taxes payable.
 
 
                9.3           The Corporation shall cause the Bank to reimburse
Officer for all reasonable and appropriate business expenses incurred by him
through the date hereof, in accordance with the customary practice of the Bank,
upon presentation of documentation evidencing such expenses.
 
 
                9.4           Each party shall pay its own legal fees in
connection with the negotiation and execution of this Agreement.
 
 
                9.5           Officer shall (i) simultaneously herewith, deliver
to the Bank all keys to Bank premises in his possession; and (ii) at his
earliest convenience, remove his personal property from his office and deliver
all files and papers therein relating to the Corporation or the Bank to an
executive officer of the Bank. Upon request of Officer, the Corporation shall
cause such personal property to be delivered to Officer at his home in New York.
 
 
                9.6           The Corporation shall provide Officer with drafts
of the minutes of any and all meetings of the Board of Directors of the
Corporation and of any subsidiary of the Corporation on which the Officer sat,
held on or prior to the date hereof, in each case prior to the final
ratification of such minutes by the applicable entity, and shall provide the
Officer with an opportunity to provide comments to such minutes and shall
discuss and consider any such comments made by Officer.

 

  10.           Entire Agreement.      
                10.1         This instrument contains the entire agreement
between the parties with respect to the transaction contemplated in it, and may
not be modified, amended or changed except by a writing duly executed by the
parties.

 

  11.           Applicable Law.      
                11.1         This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

  12.           Section Headings and Gender.      
                12.1         All Section headings and the use of particular
gender are for convenience only and shall in no way modify or restrict any of
the terms or provisions hereof.




5

--------------------------------------------------------------------------------




  13.           Counterparts.      
                13.1         This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original. It shall not be
necessary in making proof of this Agreement or counterpart hereof to produce or
account for any of the other counterparts.

 

  14.           No Benefit to Others.      
                14.1         The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the parties
hereto, and their heirs, personal representatives and successors, and shall not
be construed as conferring, and are not intended to confer, any rights on any
other persons.
   
                In Witness Whereof, the parties have duly executed this
Agreement as of the day and year first above written.

                THE FIRST OF LONG ISLAND CORPORATION             By:   /s/
Michael N. Vittorio    

--------------------------------------------------------------------------------

    Michael N. Vittorio, President and
Chief Executive Officer                 /s/ J. William Johnson    

--------------------------------------------------------------------------------

    J. WILLIAM JOHNSON




6

--------------------------------------------------------------------------------